internal_revenue_service number release date index number -------------------------- -------------------------------- ------------------------------------------------ ----------------------------------- ----------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-132867-12 date date taxpayer ------------------------------------------------------------ ------------------------------------------------ state a year date -------------- ------- ---------------------- dear ------------------ this is in reply to a letter in which taxpayer requests rulings in connection with its intent to elect to be taxed as a real_estate_investment_trust reit under sec_856 and sec_305 of the internal_revenue_code taxpayer is a publicly traded state a corporation that intends to elect to be taxed as a reit taxpayer and its direct and indirect subsidiaries taxpayer group currently own correctional and detention facilities the facilities taxpayer represents that the facilities are predominantly real_property and that the personal_property used in the facilities represents less than percent of the value of each facility following its election to be taxed as a reit taxpayer intends to create one or more taxable reit subsidiaries trss to operate and provide services that it presently provides in connection with the facilities taxpayer has requested rulings that the facilities are not lodging_facilities as defined in sec_856 or health care facilities in whole or in part under sec_856 the amounts received under taxpayer reit’s as defined later contracts with government tenants for the facilities will be treated as rents from real plr-132867-12 property for purposes of sec_856 the payments taxpayer reit collects on behalf of its trss for the services as defined later the trss provide at a financed facility as defined later will not be disqualified_income for purposes of the reit income tests and taxpayer reit’s cash and stock_distribution election will be treated as a distribution_of_property with respect to its stock under sec_301 taxpayer’s current business taxpayer group contracts with federal state and local correctional and detention authorities government tenants that use the facilities to house their inmates and for certain other administrative purposes the terms of the contracts range from one year to years depending on whether renewal options are included taxpayer group’s contracts with government tenants generally fall into one of three categories owned and managed facilities financed facilities and managed- only facilities owned and managed facilities in most cases taxpayer group enters into an agreement with a government tenant the agreement that identifies the facility allows a government tenant to use the facility to house its inmates and use space for administrative purposes and provides for the provision of incarceration services under a typical agreement taxpayer group is compensated for providing both space and services at a facility at a per_diem rate for each inmate based upon actual occupancy levels or in some cases based on a minimum guaranteed occupancy level with incremental per_diem payments for any occupancy exceeding the guaranteed level the per-diem rate may be adjusted annually to take into account the effects of inflation the agreements typically require taxpayers group to provide certain incarceration-related services services to its government tenants including security related_services including inmate security detention and surveillance which are generally provided through correctional officers food service for inmates rudimentary medical and dental services for inmates vocational educational and religious programming for inmates certain mental health services including drug rehabilitation and counseling and inmate transportation as mentioned above the services required by the contracts include some level of medical dental and mental health services to avoid the security risk and expense of taking an occupant offsite to receive these services taxpayer group’s employees perform routine medical dental and mental health services in a segregated area of the plr-132867-12 facility the space is generally not licensed for any medical purpose and includes only basic medical office equipment due to more stringent licensing requirements in some states three of the facilities have space that is licensed as an infirmary however the medical_care provided is no more extensive than at other facilities none of the facilities are licensed as medical facilities that are operated by a provider that is eligible for participation in medicare financed facilities at a small minority of the facilities taxpayer group enters into an agreement with a government tenant that is substantially_similar to the agreement or may be in the form of a lease of the facility to a government tenant along with a separate services agreement except that the agreement either i allows the government tenant to purchase the facility during the contract term at a price which may be below the fair_market_value of the facility or ii provides that ownership of the facility shall be transferred to the government tenant at no cost at the end of the contract term financed facilities managed facilities in other cases taxpayer group enters into a management agreement with a government agency that provides that taxpayer group will provide incarceration services to the agency at the agency’s own facility management agreement proposed reit election taxpayer intends to elect to be treated as a reit taxpayer reit for the taxable_year beginning on date taxpayer reit has one class of common_stock outstanding which is publicly traded taxpayer’s corporate structure will be adapted to include one or more qualified reit subsidiaries qrss in addition taxpayer reit will form at least one trs taxpayer reit expects to continue entering into contracts with government tenants on substantially the same terms and conditions as its current practice the services will be provided by taxpayer reit’s trs in the manner required by the particular government tenant’s contract except where taxpayer reit engages a third party to provide certain services taxpayer reit’s trs will use its own employees and bear all of its costs related to the services provided to the government tenants including paying its employees’ salarie sec_1 in certain cases similar arrangements have been treated as loans rather than lease arrangements see eg 435_us_561 plr-132867-12 and the costs of equipment and supplies taxpayer reit represents that it will compensate its trss on arm’s-length terms taxpayer group expects to assign all of its rights and obligations under each of its management agreements to its trs and the trs will provide all services required to be provided under each management agreement in connection with each assignment taxpayer reit will likely remain liable to the applicable governmental agency for the performance of those services or may be required to guaranty taxpayer reit’s trs’s obligations to perform those services in favor of the applicable agency in all cases taxpayer reit’s trs will indemnify and hold harmless taxpayer reit for any liabilities associated with taxpayer reit’s trs’s failure to perform those services following the effective date of such assignment new management agreements will either be entered in directly by taxpayer reit’s trs or by taxpayer reit and assigned to taxpayer reit’s trs as described above in connection with the reit election taxpayer reit intends to make a distribution on its taxpayer reit stock of all of its accumulated_earnings_and_profits from non-reit years in year the proposed distribution pursuant to the proposed distribution each taxpayer reit shareholder may elect to receive its share of the proposed distribution in the form of either a cash b taxpayer reit stock or c a combination of both cash and taxpayer reit stock if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to be determined by taxpayer reit in its sole discretion the total number of shares of common_stock to be received by any shareholder in the proposed distribution will be determined over a period of up to two weeks ending as close as practicable to the record_date of the proposed distribution based upon a formula using market prices and designed to equate the value of the number of shares to be received with the amount of cash that could be received instead taxpayer reit will limit the total amount of the cash in the proposed distribution to percent of the value of the proposed distribution the maximum cash distribution if the total number of shares of taxpayer reit stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the maximum cash distribution then all shares for which such cash election is made will receive the distribution entirely in cash if the total number of shares of taxpayer reit stock for which an election to receive cash is made would otherwise result in the payment of cash in an aggregate amount in excess of the maximum cash distribution then each shareholder electing to receive cash will receive a prorated amount of cash with the remainder of its distribution paid in the form of shares of taxpayer reit stock but in no event will any shareholder electing to receive cash receive less than percent of its entire plr-132867-12 distribution in cash any cash paid in lieu of fractional shares will not count towards the maximum cash distribution in no event will the total amount of cash available in the proposed distribution be less than the maximum cash distribution law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from specified sources that include rents_from_real_property and sec_856 provides that at least percent must be derived from more limited sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease with respect to each lease of real_property_rent attributable to personal_property for the taxable_year is that amount which bears the same ratio to total rent for the taxable_year as the average of the fair market values of the personal_property at the end of the taxable_year bears to the average of the aggregated fair market values of both the real_property and the personal_property at the beginning and at the end of such taxable_year sec_1_856-4 provides that subject_to the exceptions in sec_856 and sec_1_856-4 the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered as customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of utilities to tenants in such buildings will be considered a customary service sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property plr-132867-12 sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of such trust shall not be treated as furnished rendered or provided by the reit and any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 shall not be taken into account sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rents_from_real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees perform all of the services and trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible tenant plr-132867-12 service income and do not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 sec_856 provides that a reit and a corporation other than a reit may treat such corporation as a trs if the reit directly or indirectly owns stock in the corporation and the reit and the corporation jointly elect such treatment sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility sec_856 provides that the term health_care_facility has the meaning given such term in sec_856 a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xviii of the social_security act with respect to the facility sec_856 defines lodging_facility as a hotel motel or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis the term transient is not defined in sec_856 or the regulations thereunder however for other purposes of the code a renter has generally been treated as transient if the rental period is less than days see sec_1_48-1 which concerned definitions under sec_48 for purposes of the investment_credit under former sec_38 shirley v commissioner t c memo ruling the facilities are not lodging_facilities as defined in sec_856 or health care facilities in whole or in part under sec_856 the facilities are not hotels or motels and the terms range from to years including extensions which is not considered transient therefore the facilities are not lodging_facilities as defined in sec_856 for purposes of sec_856 the facilities are not hospitals nursing facilities assisted living facilities qualifying continuing care facilities or other licensed facilities that are eligible for participation in medicare therefore unless they are congregate care facilities the facilities are not health care facilities although the term congregate care facility is not defined in either the statute or the regulations there are commonly used definitions of congregate care the common theme among these definitions is the sharing of living space dining space transportation and group activities the definitions do not describe any level of medical plr-132867-12 or health care services nevertheless further refinement to these definitions is needed for sec_856 definitional purposes congregate care facility must be read in context sec_856 and sec_856 describe various facilities that provide health care not as an auxiliary function but as part of the primary function of the facility eg hospitals and nursing facilities or in connection with a facility that has the primary function of providing health care eg assisted living facilities we conclude that it is not enough that a facility that meets the general definitions of congregate care offers medical services to be a congregate care facility under sec_856 the facility’s health care concerns must be part of the primary function of the facility or sufficiently related to the provision of health care as implied under sec_856 in the present case the facilities are not related to a health_care_facility and the medical_care provided by those facilities is not part of the primary function of those facilities taxpayer reit is obligated to provide space that government tenants use to incarcerate prisoners and detainees as part of its operations taxpayer reit through its trs provides a certain level of shared dining and living space and group activities the contracts require taxpayer reit to provide the services including some level of medical dental and mental health services as required by the prisoners and detainees while taxpayer reit’s correctional facilities may provide a certain level of medical_care these services are not part of the primary function of the facilities and thus these facilities are not congregate care facilities within the meaning of e d i ruling the amounts received under taxpayer reit’s contracts with government tenants for the facilities excluding the financed facilities will be treated as rents_from_real_property for purposes of sec_856 under taxpayer reit’s facilities contracts government tenants pay to use specific real_property to house their inmates the contract payments received by taxpayer reit are payments for the right to use space within a specific building therefore the contract payments received by taxpayer reit will be treated as rents_from_real_property under sec_856 furthermore taxpayer reit has represented that the aggregate fair_market_value of the personal_property owned by the reit in the facilities is less than percent of the aggregate fair_market_value of all property provided under the contracts because less than percent of the contract fees is attributable to personal_property under sec_856 the entire contract fee will be treated as rents_from_real_property within the meaning of sec_856 the services provided to government tenants will be provided by a trs of taxpayer reit the fees for the services will be included in the rent received by taxpayer reit but taxpayer reit will compensate the trs on an arm’s-length basis for providing the services all costs associated with providing the services will be paid plr-132867-12 by the trs accordingly income from the services provided by the trs to government tenants will be excepted from the definition of impermissible_tenant_service_income and the amounts received by taxpayer from government tenants will not be treated as other than rents_from_real_property under sec_856 ruling the payments taxpayer reit collects on behalf of its trss for the services the trss provide at a financed facility2 are considered to be rendered by the trs rather than taxpayer reit and do not cause any portion of the payments received by taxpayer reit that otherwise qualify under sec_856 to be disqualified for purposes of the reit income tests taxpayer represents that it will assign the service components of its financed facilities contracts to its trss which will be fully responsible for directly providing the services in those facilities taxpayer reit will collect the amounts that government tenants pay for the services in the financed facilities on behalf of the trss and remit those amounts to the trss therefore the payments taxpayer reit collects on behalf of its trss for the services the trss provide at a financed facility are considered to be rendered by the trs and do not cause any portion of the payments received by taxpayer reit from government tenants to the extent they otherwise qualify under sec_856 to be disqualified for purposes of the reit income tests ruling any cash and taxpayer reit stock distributed in the proposed distribution by taxpayer reit will be treated as a distribution of cash and property with respect to its stock to which sec_301 applies sec_301 and sec_305 provided that taxpayer reit elects to be taxed as and qualifies as a reit as of year the amount of any distribution of taxpayer reit stock received by any shareholder that receives taxpayer reit stock in the proposed distribution will be considered equal to the amount of cash which could have been received instead by such shareholder sec_1_305-1 and sec_1_305-2 ex in this case each taxpayer reit shareholder may elect to receive its share of the proposed distribution in the form of cash taxpayer reit stock or a combination of both cash and stock because shareholders elect what they would receive in the proposed distribution it will be treated as a distribution to which sec_305 applies as a result the proposed distribution will be treated as a distribution to which sec_301 applies sec_305 the amount of the distribution will be the amount of cash a shareholder could have received in lieu of electing stock sec_1_305-1 conclusion this includes payments made in connection with a lease arrangement that may be recharacterized as a loan plr-132867-12 based on the facts as represented we rule that the facilities will not be treated as lodging_facilities as defined in sec_856 or health care facilities in whole or in part under sec_856 the amounts received under taxpayer reit’s contracts with government tenants for the facilities will be treated as rents_from_real_property for purposes of sec_856 the payments taxpayer reit collects on behalf of its trss for the services the trss provide at a financed facility are considered to be rendered by the trs rather than taxpayer reit and do not cause any portion of the payments received by taxpayer reit that otherwise qualify under sec_856 to be disqualified for purposes of the reit income tests and any cash and taxpayer reit stock distributed in the proposed distribution by taxpayer reit will be treated as a distribution of cash and property with respect to its stock to which sec_301 applies sec_301 and sec_305 provided that taxpayer reit elects to be taxed as and qualifies as a reit as of the amount of any distribution of taxpayer reit stock received by any shareholder that receives taxpayer reit stock in the proposed distribution will be considered equal to the amount of cash which could have been received instead by such shareholder sec_1_305-1 and sec_1_305-2 ex except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule on whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code we also do not rule on whether a contract for a financed facility is treated in part as a loan from taxpayer to a government tenant with respect to the financed facility furthermore we do not rule whether payments received by the reit on behalf of its trs at a financed facility constitute gross_income under sec_61 in addition we do not rule on whether taxpayer’s trss are adequately compensated for the services this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-132867-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver ___________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
